DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 2, 8, 19, 20 and added new claim 22 filed on 02/28/2022.
Claims 1-2, 4-5, 7-11, 13-14 and 17-22 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 19 and 20, the closest prior art references the examiner found are Kasahara et al. (U.S. 2015/0277583 A1), Valente et al. (U.S. 2014/0189507 A1), Masuko et al. (U.S. 2018/0253446 A1) and Nogami et al. (U.S. 2009/0066725 A1) have been made of record as teaching: acquire motion information of a user with respect to a virtual object displayed by a display unit,  determine a user touch operation on the virtual object based on the motion information (Kasahara, [0050], Fig. 4, [0064]); an onomatopoeic word depending on the motion information, the virtual object and the user touch operation on the virtual object with an acceleration (Valente, Fig. 4D, [0116] [0097] [0098]); determine a speed of change in contact positions corresponding to the user touch operation on the virtual object is higher than a threshold speed; and decrease a display time period of the first image including the onomatopoeic word based on the determination the speed of change in the contact positions is higher than the threshold speed (Masuko, [0093] [0109]); determine absence of reception information from the stimulation output unit (Nogami, [0027], [0090]); determine incapability of the stimulation output unit to output target tactile stimulation, wherein the target tactile stimulation corresponds to the user touch operation on the virtual object (Nogami, [0013] [0014], [0122], Figs. 3, 4, [0123] ), recited in claims 1, 19 and 20.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
"acquire attribute information associated with individual faces of the virtual object; 
determine, based on the attribute information and the user touch operation, a tarqet skin sensation associated with the virtual object, wherein the tarqet skin sensation corresponds to values associated with a plurality of skin sensation parameters from an object database; 
estimate, based on the values associated with the plurality of skin sensation parameters, an evaluation value for each of a plurality of types of onomatopoeic words; 
select, based on the evaluation value, an onomatopoeic word associated with the virtual object as a display target” as recite on claims 1, 19 and 20.
Claims 2, 4-5, 7-11, 13-14, 17-18 and 21-22 are allowable because they are depended on independent claim 1.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Tachi et al. (U.S 2019/0064927 A1), Urbach et al. (U.S 2015/0346810 A1), Marti et al. (U.S. 2010/0128112 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611